NOT DESIGNATED FOR PUBLICATION

                                               No. 122,473

               IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                          STATE OF KANSAS,
                                              Appellee,

                                                     v.

                                     ROBERT DEWAYNE VEALES,
                                            Appellant.


                                    MEMORANDUM OPINION

        Appeal from Sedgwick District Court; KEVIN J. O'CONNOR, judge. Opinion filed September 10,
2021. Affirmed.


        Patrick H. Dunn, of Kansas Appellate Defender Office, for appellant.


        Lance J. Gillett, assistant district attorney, Marc Bennett, district attorney, and Derek Schmidt,
attorney general, for appellee.


Before HILL, P.J., ATCHESON and WARNER, JJ.


        PER CURIAM: Defendant Robert D. Veales contends the Sedgwick County District
Court incorrectly treated his past juvenile adjudication for a residential burglary as a
person felony in determining his criminal history score in these three cases consolidated
for plea and sentencing. He submits the residential burglary should have been scored as a
nonperson felony, lowering his criminal history and the controlling sentence the district
court imposed. The district court ruled correctly. We also deny relief to Veales on two
constitutional challenges he lodges against the statutory sentencing scheme. In short, we
find no error and affirm the district court.

                                                     1
       In 2019, Veales worked out a plea arrangement with the Sedgwick County District
Attorney's office under which he pleaded guilty to attempted aggravated robbery,
criminal possession of a firearm, and interference with a law enforcement officer—all
felonies—charged in three cases. Veales committed the first two crimes in March 2017
and the interference crime in January 2018. The underlying circumstances, apart from the
dates, have no bearing on the narrow issue on appeal. The district court sentenced Veales
to a controlling term of imprisonment on the attempted aggravated robbery conviction
with shorter concurrent terms on the other two convictions.


       At sentencing, Veales argued the rule of State v. Keel, 302 Kan. 560, 589-90, 357
P.3d 251 (2015), governed how the district court should compile his criminal history and,
in particular, how his 2012 juvenile adjudication for residential burglary should be
treated. In Keel, the court crafted a general common-law rule that the classification of a
past Kansas conviction as person or nonperson offense for criminal history purposes
should reflect how a comparable crime would be treated at the time the defendant
committed the crimes for which he or she was being sentenced. 302 Kan. at 589-90.


       Here, the Keel rule, if applicable, would treat Veales' juvenile adjudication for
residential burglary as a nonperson felony because he committed the controlling crime of
conviction for which he was sentenced during a narrow span of time when the Legislature
had designated comparable burglaries as nonperson felonies. See K.S.A. 2016 Supp. 21-
5807(c)(1)(A)(i). Before July 1, 2016, and after May 18, 2017, the Legislature classified
burglary of a dwelling as a person offense, but during that brief time period, burglary of a
dwelling was a nonperson offense. Compare K.S.A. 2016 Supp. 21-5807(c)(1)(A)(i) with
K.S.A. 2015 Supp. 21-5807(c)(1)(A)(i) and K.S.A. 2017 Supp. 21-5807(c)(1)(A)(i).


       Initially, the district court accepted Veales' argument, found he had a criminal
history of G, and sentenced him to a controlling 43-month term of imprisonment for the
attempted aggravated robbery with concurrent terms of 9 months for possession of a

                                             2
firearm and 13 months for interfering with a law enforcement officer. The State objected,
filed a motion to correct illegal sentence, and asked the district court to reconsider based
on K.S.A. 2016 Supp. 21-6811(d)(1) that specifically provides that residential burglaries
should be treated as person felonies for criminal history purposes. The district court took
a second look at the issue, agreed with the State, and determined Veales actually had a
criminal history of D. The district court, then, imposed what it considered to be the
legally correct controlling sentence of 55 months in prison for the attempted aggravated
robbery. Veales has appealed.


       No disputed facts bear on determining this aspect of Veales' criminal history. The
issue entails a matter of law, and we, therefore, owe no particular deference to the district
court. See State v. Arnett, 290 Kan. 41, 47, 223 P.3d 780 (2010) (appellate court exercises
unlimited review over question of law); State v. Bennett, 51 Kan. App. 2d 356, 361, 347
P.3d 229 (2015) (when material facts undisputed, issue presents question of law). The
parties agree that Keel states legal principles that were effective when the district court
sentenced Veales. The question remains, however, whether those principles govern the
treatment of Veales' adjudication for residential burglary for criminal history purposes.


       In Keel, the court announced a general common-law rule to fill in what amounted
to a gap in the sentencing statutes for determining how to score past in-state convictions
for criminal history purposes. Keel had previous convictions for attempted aggravated
robbery and aggravated robbery that predated the sentencing guidelines, so they were not
designated as either person felonies or nonperson felonies. The Keel court crafted a
procedural device for scoring those convictions. And the device—in its generally stated
scope—also works for scoring convictions for a crime the Legislature has designated as a
person felony and a nonperson felony at different times since the adoption of the
sentencing guidelines. See Keel, 302 Kan. at 588-89. The court, however, did not
presume to consider convictions for residential burglaries and neither discussed nor
applied the language in K.S.A. 2016 Supp.21-6811(d)(1). The judicial rule of Keel must

                                              3
be considered in the context in which it was created and should not be extended beyond
that context by rote. Illinois v. Lidster, 540 U.S. 419, 424, 124 S. Ct. 885, 157 L. Ed. 2d
843 (2004) (Language in judicial opinions should be read "as referring in context to
circumstances similar to the circumstances then before the Court and not referring to
quite different circumstances that the Court was not then considering."); Armour & Co. v.
Wantock, 323 U.S. 126, 132-33, 65 S. Ct. 165, 89 L. Ed. 118 (1944) ("It is timely again
to remind counsel that words of our opinions are to be read in light of the facts of the case
under discussion.").


       Statutes typically oust potentially conflicting common-law doctrines or rules. See
Stanley v. Sullivan, 300 Kan. 1015, 1018, 336 P.3d 870 (2014). In other words, legislative
enactments should be given primacy over judicial pronouncements of the common law on
the same subject. That hierarchy is especially appropriate when the statute and the
common-law rule both relate to the same or overlapping aspects of a comprehensive
legislative scheme, such as the sentencing guidelines.


       In pertinent part, K.S.A. 2016 Supp. 21-6811(d) provides: "Prior burglary adult
convictions and juvenile adjudications will be scored for criminal history purposes as
follows: (1) As a prior person felony if the prior conviction or adjudication was
classified as a burglary as defined in . . . K.S.A. 2015 Supp. 21-5807(a)(1), and
amendments thereto." In turn, K.S.A. 2016 Supp. 21-5807(a)(1) criminalizes burglaries
of "dwellings" and covers Veales' 2012 adjudication. So K.S.A. 2016 Supp. 21-
6811(d)(1) imposes a specific requirement that a residential burglary be scored as a
person felony for criminal history purposes.


       Accordingly, the plain language of K.S.A. 2016 Supp. 21-6811(d)(1) supplants the
general common-law rule enunciated in Keel and drives Veales' criminal history. The
district court, therefore, correctly found Veales to have a criminal history of D based on
his 2012 juvenile adjudication and imposed a lawful sentence.

                                               4
       For the first time on appeal, Veales also contends that § 5 of the Kansas
Constitution Bill of Rights requires that the existence of his past convictions be proved to
a jury before a district court can consider them in calculating his criminal history. After
the parties submitted their briefs, the Kansas Supreme Court rejected that argument in
State v. Albano, 313 Kan. 638, 657, 487 P.3d 750 (2021). The Albano decision
undermines Veales' position. We need say no more on the point.


       Veales makes a comparable argument relying on a criminal defendant's right to
jury trial protected in the Sixth Amendment to the United States Constitution as applied
through the Fourteenth Amendment and construed in Apprendi v. New Jersey, 530 U.S.
466, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000). He also acknowledges the Kansas
Supreme Court has rejected that argument and has found the State's current sentencing
regimen conforms to the Sixth and Fourteenth Amendments with respect to the use of a
defendant's past convictions in determining a presumptive statutory punishment. State v.
Fischer, 288 Kan. 470, Syl. ¶ 4, 203 P.3d 1269 (2009); State v. Ivory, 273 Kan. 44, 46-
48, 41 P.3d 781 (2002). We, therefore, decline his invitation to rule otherwise, especially
given the Kansas Supreme Court's continuing affirmation of Ivory. State v. Razzaq, 309
Kan. 544, 552, 439 P.3d 903 (2019); State v. Pribble, 304 Kan. 824, 838-39, 375 P.3d
966 (2016); State v. Hall, 298 Kan. 978, 991, 319 P.3d 506 (2014).


       Affirmed.




                                              5